Name: 76/810/EEC: Commission Decision of 5 October 1976 recognizing the scientific character of an apparatus known as 'Monocontrolled PICKER valve for vacuum system, model 01A'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1976-10-16

 Avis juridique important|31976D081076/810/EEC: Commission Decision of 5 October 1976 recognizing the scientific character of an apparatus known as 'Monocontrolled PICKER valve for vacuum system, model 01A' Official Journal L 285 , 16/10/1976 P. 0039 - 0039 Greek special edition: Chapter 02 Volume 2 P. 0158 ++++ ( 1 ) OJ N L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ N L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 5 OCTOBER 1976 RECOGNIZING THE SCIENTIFIC CHARACTER OF AN APPARATUS KNOWN AS " MONOCONTROLLED PICKER VALVE FOR VACUUM SYSTEM , MODEL 01A " ( 76/810/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) N 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ) , HAVING REGARD TO COMMISSION REGULATION ( EEC ) N 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) N 1798/75 ( 2 ) , AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS , BY LETTER DATED 18 MAY 1976 , THE FRENCH GOVERNMENT REQUESTED THE COMMISSION TO DETERMINE WHETHER OR NOT THE APPARATUS KNOWN AS " MONOCONTROLLED PICKER VALVE FOR VACUUM SYSTEM , MODEL 01A " SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , IN ACCORDANCE WITH ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) N 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL OF THE MEMBER STATES MET ON 16 SEPTEMBER 1976 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWS THAT THE VALVE CONCERNED IS SPECIALLY DESIGNATED TO ENSURE THE SAFE OPERATION OF THE PICKER MICROCALIMETER WHICH IS USED IN RESEARCH ON THE THERMODYNAMICS OF ORGANIC LIQUIDS , PURE LIQUIDS , MULTIPLE MIXTURES AND BODIES IN SOLUTION OR IN SUSPENSION IN WATER ; WHEREAS THIS MICROCALIMETER WHICH MEASURES MINUTE DIFFERENCES OF TEMPERATURE MUST OPERATE UNDER A VACUUM OF THE ORDER OF 10-5 MM OF MERCURY ; WHEREAS ITS CHARACTERISTICS MAKE IT AN APPARATUS SPECIALLY ADAPTED FOR USE IN TEACHING AND SCIENTIFIC RESEARCH , WHEREAS THE SAID VALVE , BEING A NECESSARY ACCESSORY TO THIS SCIENTIFIC APPARATUS , MAY ITSELF THEREFORE , BE CONSIDERED TO BE A SCIENTIFIC APPARATUS IN APPLICATION OF THE PROVISIONS OF ARTICLE 3 ( 2 ) OF REGULATION ( EEC ) N 1798/75 , HAS ADOPTED THIS DECISION : ARTICLE 1 THE APPARATUS " MONOCONTROLLED PICKER VALVE FOR VACUUM SYSTEM , MODEL 01A " IS HEREBY CONSIDERED TO BE A SCIENTIFIC APPARATUS . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 5 OCTOBER 1976 . FOR THE COMMISSION FINN GUNDELACH MEMBER OF THE COMMISSION